THE INTERPUBLIC GROUP OF COMPANIES, INC. 2006 PERFORMANCE INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

 

THE INTERPUBLIC GROUP OF COMPANIES, INC., a Delaware corporation (the
“Company”), hereby grants to the Participant named below shares of the Company’s
common stock (the “Shares”), which are restricted. The terms and conditions of
this Award of Restricted Stock (the “Award”) are set forth in this Award
Agreement (the “Agreement”), and in The Interpublic Group of Companies, Inc.
2006 Performance Incentive Plan (the “Plan”).

 

Date of Award

[Date]

Participant’s Name

[First Name][Last Name]

Number of Shares

 

[Amount]

Restrictions

[Restrictions]

 

Lapse of Restrictions

[Lapse provisions to be inserted, which may include the lapse of restrictions
upon satisfaction of performance criteria determined by the Committee. Except as
set forth in the Plan, the restrictions shall not lapse during the first year
following the Date of Grant.]

 

 

The terms of the Plan are incorporated herein by reference. All capitalized
terms that are not defined in this Agreement have the meanings set forth in the
Plan. In case of any conflict between this Agreement and the Plan, the terms of
the Plan shall control.

THE INTERPUBLIC GROUP OF COMPANIES, INC.

[mook-sig.jpg]


Jeffrey K. Mook

Senior Vice President, Compensation and Benefits

I have read this Agreement and the Plan, and I understand and agree to their
terms and conditions.

 

____________________________________

Participant’s Signature

 

Please return a signed copy of this Agreement to IPG’s Human Resources
Department no later than [date].

 

 

 

1

 

 

 


--------------------------------------------------------------------------------



The Interpublic Group of Companies, Inc.

Page 2

 

 

 

THE INTERPUBLIC GROUP OF COMPANIES, INC. 2006 PERFORMANCE INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

The following terms and conditions supplement the terms of the Plan:

Section 83(b) Election

Ordinarily, restricted Shares are not subject to U.S. federal income or
employment taxes until the restrictions are lifted. However, the Participant may
make an election (a “Section 83(b) election”) to be taxed (for U.S. federal
income and employment tax purposes) on the fair market value of the Shares when
the Award is granted. To make a Section 83(b) election, you must (i) file the
Section 83(b) election with the IRS and the Company within 30 days after the
date of the award set forth in the cover page and (ii) attach a copy of the
Section 83(b) election to your tax return.

Please consult your tax adviser for more information about the consequences of
making a Section 83(b) election.

Dividends

Any dividends or distributions that are paid with respect to the Shares granted
under this Award (regardless of whether such dividends are paid in cash or
Shares) shall be subject to the same risk of forfeiture (and restrictions, if
the dividends are paid in Shares) as applies to the Shares granted under this
Award.

•  Unless the Committee or its designee determines otherwise in its sole
discretion, if the Participant ceases to be an employee of Interpublic and its
Affiliates before the restrictions lapse, all dividends with respect to the
Shares granted under this Award shall be forfeited.

•  If the Participant remains employed by Interpublic or an Affiliate until the
restrictions lapse, (a) the restrictions on dividends or distributions paid in
Shares shall be lifted as of the date the restrictions lapse and (b) dividends
or distributions paid in cash shall be paid to the Participant (without
interest) as soon as practicable, and no later than March 15th of the first
calendar year after the calendar year in which the restrictions lapse.

Withholding

As set forth in the Plan, the Company may be required to withhold income and
employment taxes when the restrictions on the Shares lapse or when the
Participant makes a Section 83(b) election. The Participant remains responsible
at all times for paying any income and employment taxes with respect to this
Award. The Company is not responsible for any liability or penalty relating to
taxes (including excise taxes) on compensation (including imputed compensation)
or other income attributed to you pursuant to this Agreement, whether as a
result of failing to make timely payments of tax or otherwise.

Adjustments

If a Corporate Transaction has occurred that affects the Common Stock, an
anti-dilution adjustment would automatically be completed to preserve, or to
prevent enlargement of, the benefits or potential benefits available under this
Award, in such manner as to adjust the number and kind of shares that are
subject to this Award.

Postponement of Exercise and/or Delivery

Lifting of the restrictions and/or the delivery of Shares may be postponed under
certain circumstances set forth in the Plan; provided that such postponement
shall not be exercised in a manner that would result in this Award being treated
as nonqualified deferred compensation that is subject to Section 409A of the
Internal Revenue Code of 1986, as amended.

Interpretation and Construction

This Agreement and the Plan shall be construed and interpreted by the Committee,
in its sole discretion. Any interpretation or other determination by the
Committee (including, but not limited to, correction of any defect or omission
and reconciliation of any inconsistency in this Agreement or the Plan) shall be
binding and conclusive.

 

 

 

 

 

 

 

2

 

 

 


--------------------------------------------------------------------------------



The Interpublic Group of Companies, Inc.

Page 3

 

 

 

 

Entire Understanding

This Agreement and the terms of the Plan constitute the entire understanding
between the Participant and the Company and its Affiliates regarding this Award.
Any prior agreements, commitments, or negotiations concerning this Award are
superseded.

 

 

 

 

3

 

 

 

 

 